DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the “void” in claims 1 and 7
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites “… a continuous display the form a seamless display”, which should have been “…a continuous display to form a seamless display” instead.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kauhaniemi et al. (US 2016/0195901; hereinafter “Kauhaniemi”) in view of Huitema et al. (US 2015/0378391; hereinafter “Huitema”).
Regarding claim 1, Kauhaniemi teaches a flexible point of sale device (see notes below regarding preamble) comprising: a body (3, Fig. 1) having a first ridged portion (such as 9, Fig. 1), a second ridged portion (such as 11, Fig. 1), and a flexible portion (7, Fig. 1) located in between the first ridged portion and the second ridged portion (7 between 9 and 11, Fig. 1), the flexible portion forming a hinge (7 forms a hinge) formed by one or more indentations (plurality of indentation shown at 7 in Fig. 1; see cropped Fig. 1 below) 

    PNG
    media_image1.png
    269
    485
    media_image1.png
    Greyscale

in a material ([0047]: “…may be made out of the same material as the portions connected by the hinge…”) forming the body, the indentations forming a void (void/gap formed inside the indentation as shown in Fig. 1 above; can also refer to Figs. 2B, 2D) in the material forming the body; and a flexible display screen (5, Fig. 1) connected to the body, the flexible display screen comprising a flexible panel (same as 5, Fig. 1) that continuously span the first ridged portion, the flexible portion, and the second ridged portion to form a seamless display (not explicitly shown, but mentioned in [0051-0053]: “… in the closed configuration… the two regions 9, 11 are arranged overlaying each other so that a first portion of the display 5 and a second portion of the display 5 are facing each other… In the open configuration the two regions 9, 11 of the substrate 3 are arranged adjacent to each other so that the display 5 provides a continuous flat or substantially flat surface…; note display 5 is continuous even at the bendable portion 7, thus, display 5 can be considered as a seamless display).
Kauhaniemi does not teach the flexible panel is a flexible glass panel. However, Huitema teaches a flexible display screen (18) comprising a flexible glass panel ([0414]: “…flexible display 18 may be made of two flexible substrate…such as flexible glass…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the flexible panel is a flexible glass panel in Kauhaniemi, as taught by Huitema, in order to use a protective transparent layer, i.e., glass, to protect the entire flexible display screen.
Examiner’s note: The recitation “a flexible point of sale device” has not been given patentable weight because it has been held that a preamble is denied the effect of the limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Regarding claim 4, Kauhaniemi in view of Huitema teaches the flexible point of sale device of claim 1, and Kauhaniemi further teaches wherein the flexible portion of the body and the flexible display screen each are bendable from about 0 degrees to about 180 degrees (see [0053]; note that open configuration is 0 degree and that closed configuration can be considered as 180 degree such as shown in Fig. 1).
Regarding claim 5, Kauhaniemi in view of Huitema teaches the flexible point of sale device of claim 1, and Kauhaniemi further teaches wherein the flexible display screen is a touchscreen ([0043]: …touch sensitive display 5…).
Regarding claim 6, Kauhaniemi in view of Huitema teaches the flexible point of sale device of claim 1, and Kauhaniemi further teaches wherein the flexible display screen is laminated to the body (5 laminated to 3 as shown in Fig. 1; see [0045]).
Regarding claim 7, Kauhaniemi teaches a flexible point of sale device (see notes below regarding preamble) comprising: a body (3, Fig. 1) having a first ridged 

    PNG
    media_image1.png
    269
    485
    media_image1.png
    Greyscale

in a material ([0047]: “…may be made out of the same material as the portions connected by the hinge…”) forming the body, the indentations forming a void (void/gap formed inside the indentation as shown in Fig. 1 above; can also refer to Figs. 2B, 2D) in the material forming the body; and a flexible display screen (5, Fig. 1) connected to the first ridged portion and the second ridged portion, the flexible display screen
comprising a flexible panel (same as 5, Fig. 1) that continuously spans the flexible portion to provide a continuous display to form a seamless display (not explicitly shown, but mentioned in [0051-0053]: “… in the closed configuration… the two regions 9, 11 are arranged overlaying each other so that a first portion of the display 5 and a second portion of the display 5 are facing each other… In the open configuration the two regions 9, 11 of the substrate 3 are arranged adjacent to each other so that the display 5 provides a continuous flat or substantially flat surface…; note display 5 is continuous even at the bendable portion 7, thus, display 5 can be considered as a seamless display), wherein surfaces of the body connected to the flexible display define a plane when the body is in a flat state ([0053]: “open configuration…continuous flat…”).
Kauhaniemi does not teach the flexible panel is a flexible glass panel. However, Huitema teaches a flexible display screen (18) comprising a flexible glass panel ([0414]: “…flexible display 18 may be made of two flexible substrate…such as flexible glass…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the flexible panel is a flexible glass panel in Kauhaniemi, as taught by Huitema, in order to use a protective transparent layer, i.e., glass, to protect the entire flexible display screen.
Examiner’s note: The recitation “a flexible point of sale device” has not been given patentable weight because it has been held that a preamble is denied the effect of the limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Regarding claim 10, Kauhaniemi in view of Huitema teaches the flexible point of sale device of claim 7, and Kauhaniemi further teaches wherein the flexible display screen and the body form a laminated structure (5 laminated to 3 to form a laminated structure as shown in Fig. 1; see [0045]).
Regarding claim 11, Kauhaniemi in view of Huitema teaches the flexible point of sale device of claim 7, and Kauhaniemi further teaches wherein the flexible portion of .

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kauhaniemi in view of Huitema, and further in view of Lim et al. (US 10,222,835; hereinafter “Lim”).
	Regarding claim 12, Kauhaniemi in view of Huitema teaches the flexible point of sale device of claim 7. Kauhaniemi does not explicitly teach wherein the body defines a cavity sized to house one or more electronic items. However, Lim teaches a body (body of 1000, Figs. 2A-2D) defines a cavity (cavity of 1000, Figs. 2A-2D) sized to house one or more electronic items (such as 1910 in Fig. 2B, electronics items in Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the body defines a cavity sized to house one or more electronic items in Kauhaniemi in view of Huitema, as taught by Lim, in order to utilize the body to house electronic items that can store memory, process data and transmit signals to the flexible display screen.
Regarding claim 14, Kauhaniemi in view of Huitema teaches the flexible point of sale device of claim 7. Kauhaniemi does not explicitly teach wherein the flexible point of sale display is hermetically sealed. However, Lim teaches a flexible display device (1000, Figs.2A-2D) is hermetically sealed (col. 17, ln. 63 - col. 18, ln. 4: “…hermetically sealed…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the flexible point of sale display is .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kauhaniemi in view of Huitema, and further in view of Bedier et al. (US 2016/0117662; hereinafter “Bedier”).
Regarding claim 13, Kauhaniemi teaches the flexible point of sale device of claim 7. Kauhaniemi does not teach the body defines one or more ports sized to receive a credit card. However, Bedier teaches a point of sale device (1, Fig. 8) comprising a body (body of 1, Fig. 8) that defines a port (see arrow in Fig. 8) sized to receive a credit card (50, Fig. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the body defines one or more ports sized to receive a credit card in Kauhaniemi in view of Huitema, as taught by Bedier, in order to allow credit card transaction on the device.

Response to Arguments
Applicant's arguments with respect to claims 1, 4-7 and 10-14 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES WU/           Primary Examiner, Art Unit 2841